Exhibit CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of CONMED Corporation, a New York corporation (the “Corporation”), does hereby certify that: The Annual Report on Form 10-K for the year ended December 31, 2007 (the “Form 10-K”) of the Corporation fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date: February 26, 2008 /s/JosephJ.Corasanti JosephJ.Corasanti President and Chief Executive Officer Date: February 26, 2008 /s/RobertD.Shallish, Jr. RobertD.Shallish, Jr. Vice President-Finance and Chief Financial Officer
